Citation Nr: 1517387	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate disability rating for orthopedic manifestations of the laceration of the left knee with scar (left knee disability).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is of record.

The issues above were remanded in March 2014 for further development, including an examination of the Veteran.  The requested examination was conducted in June 2014.  In addition, in August 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2014.  The Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  To date, neither the Veteran nor his representative has responded.  Accordingly, the Board will proceed with the consideration of his case.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has been manifested by a non-compensable limitation of motion with pain during movement of the knee throughout the appeal period.

2.  The preponderance of the evidence shows that the Veteran's left knee instability is not causally related to his service-connected left knee disability.    


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, but no more, have been met beginning July 29, 2008 and continuing throughout the appeal period for left knee limitation of motion with pain.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes (DCs) 5024, 5260, 5261 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

2.  The criteria for a separate rating for left knee instability and/or subluxation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The duty to notify with regard to the Veteran's claims was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in September 2008.  In addition to informing him of his duty and the VA's duty for obtaining evidence, the September 2008 letter also provided an explanation of the evidence and information required to substantiate his claim for an increased rating for a left knee disability.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in connection with the orthopedic manifestations of his left knee disability in June 2014.  The Board finds that the examination is adequate with regard to the Veteran's left knee increased rating claim as it included: a physical examination of and interview with the Veteran, appropriate testing and a review of the relevant records and history.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with his claim of service connection for hearing loss.  

The Board further finds substantial compliance with the Board's March 2014 remand instructions.  On remand, outstanding VA treatment records were associated with the claims file and the Veteran was notified that he may submit lay statements in support of his claim.  Additionally, he was afforded a VA examination concerning the orthopedic manifestations of his left knee disability that included range of motion studies and described his functional loss.  Finally, the examiner offered an opinion as to whether his current orthopedic symptoms are manifestations of his left knee laceration.  Thus, the Board finds substantial compliance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ asked specific questions directed at identifying the Veteran's left knee symptoms, and determining whether those symptoms meet the schedular criteria for higher or separate disability ratings.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of any of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher or separate rating.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Increased Rating For Left Knee Disability

The Veteran was service connected for laceration of left knee with scar effective June 2000, and assigned a 10 percent rating under DC 7899-5024 for a left knee scar with painful motion.  The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (DC 7899) rated, by analogy, under the criteria for painful motion.  Although the issue was at one point listed under DC 5024, the Board notes that the service-connected disability was previously rated based upon the dermatological symptoms alone rather than any orthopedic manifestations.  

The Veteran sought an increased rating in July 2008 for his worsening left knee disability.  During the May 2012 hearing, the Veteran and his representative noted that they are satisfied with the current 10 percent rating for the painful scar.  Instead, he requested a separate orthopedic evaluation for any non-scar impairment related to the knee, to include instability, limitation of motion, pain and functional impairment.  See Hearing Tr. at 23.  In its March 2014 decision, the Board denied a rating in excess of 10 percent for a painful scar and remanded the issue of entitlement to a separate rating for his orthopedic manifestations. 
 
Based on the evidence of record, the Board finds that in addition to a painful scar, the Veteran's left knee disability has been manifested by a noncompensable limitation of motion with pain on movement throughout the appeal period.  Thus, he is entitled to a separate 10 percent rating for his left knee disability beginning July 29, 2008, the date his claim for an increased rating was received.  Nevertheless, the Board further finds that the evidence preponderates against a finding that his reported left knee instability and/or subluxation is related to his service-connected left knee disability and as such, he is not entitled to a separate disability rating for this symptom.

      A.  Separate Schedular Ratings for Orthopedic Manifestations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).


      1.  Limitation of Motion

With regard to left knee limitation of motion, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent, but no more, for a non-compensable limitation of motion throughout the appeal period.  

The Veteran has been rated under DC 5024 for tenosynovitis.  The rating schedule provides that disabilities rated under DC 5024 will be rated on limitation of motion of affected parts.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes a 10 percent rating is for application for a major joint (which includes the knee) affected by limitation of motion.  See id.  

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

Here, the evidence shows that Veteran has experienced painful motion throughout the appeal period, and at most times demonstrated either full range of motion or a non-compensable limitation of motion.  Thus, he is entitled to at least the minimum compensable rating for the orthopedic manifestation of his service-connected left knee disability.  See Burton, 25 Vet. App. 1.  The evidence of record shows that he has credibly and competently reported recurrent pain in his left knee since his separation from service.  During a June 2000 VA examination, he reported continued pain and discomfort in his left knee and the examiner noted that he exhibited normal range of motion with discomfort in the patellar area from 105 to 140 degrees.  See June 2000 VA Examination Report.  A VA medical record from June 2001 notes left knee problems, and a record from August 2005 shows continued complaints of left knee pain.  A VA medical record from July 2008 noted the Veteran's complaints of continued knee pain, but that he exhibited full flexion and extension of his left knee on examination.  Range of motion studies were not performed at the October 2008 VA examination concerning his left knee scar, but the examiner noted the Veteran's reports of pain with repetitive movement.  

In April 2010, the Veteran suffered a lateral tibial plateau fracture of the left leg.  During a July 2010 VA medical appointment, he was noted to have left knee flexion to 115 degrees and lacked 15 degrees of extension; nevertheless, at a VA medical appointment approximately one week later he showed left knee extension to between 6 and 8 degrees.  See July 2010 VA Medical Records.  His next VA medical record discussing his left knee symptoms does not report any restriction in his range of motion, and there are no further range of motion test results in his medical records until the June 2014 VA examination.   At that examination, he demonstrated a limitation of flexion to 115 degrees and a limitation of extension to 5 degrees with no additional loss of range of motion on repeat testing or due to the DeLuca factors.  Although he exhibited less movement than normal and pain on movement, he did not show signs of weakness, fatigability, incoordination, or instability.   Additionally, while the examiner opined that pain could significantly limit functional ability during flare-ups or when the joint is repeatedly used, the examiner stated that it would be speculative to express any additional functional limitation in degrees of range of motion loss because the Veteran was not examined during a flare-up.  See June 2014 VA Examination Report.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion at any point during the appeal period.  In making this determination the Board considered the July 15, 2010 VA medical record showing a limitation of extension to 15 degrees; however, given that the Veteran exhibited a limitation of extension to between 6 and 8 degrees approximately one week later, and has been noted to have full extension thereafter, the Board finds that the July 15, 2010 range of motion findings are less probative concerning the nature and severity of the Veteran's disability during that time, and thus affords this evidence little weight.  

Additionally, the Board considered the Veteran's recent reports of having daily flare-ups which impede his ability to walk or run.  See id.  Specifically, during the June 2014 VA examination, the Veteran reported daily flare ups with walking, which limits his ability to walk more than one-half mile or run, and increases his pain from a 7 out of 10 to a 9 out of 10.  He also reported using a knee brace for pain.  Nevertheless, given that he exhibited left knee flexion to no less than 115 degrees and limitation of extension by no more than 5 degrees during this examination, neither of which warrants a compensable rating under the general rating schedule, the Board finds that his disability picture more nearly approximates the criteria for a 10 percent rating, and thus a separate 10 percent disability rating is warranted effective July 29, 2008, the date his claim for an increased rating was received.  He is not entitled to a higher rating because he has not shown an actual or functional limitation of extension in his left knee to 10 degrees or more, nor has he shown an actual or functional limitation of flexion in his left knee to 45 degrees or less.  He is not entitled to an effective date earlier than his date of claim because his claim was not received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 3.400(o).

2.  Diagnostic Code 5257

As to the Veteran's reported instability of his left knee, the Board finds that he is not entitled to a separate disability rating under DC 5257 for recurrent instability or subluxation of the left knee because such symptoms are not etiologically related to his service-connected left knee laceration and or the left knee injury he sustained during service.  Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or lateral instability will be rated as 10, 20 or 30 percent disabling depending on whether it is "slight," "moderate" or "severe."

Here, the Board finds that although the Veteran has competently and credibly testified that he has experienced left knee instability during the appeal period, the competent evidence of record does not show that it is at least as likely as not that his left knee instability or subluxation was caused by or related to his in-service left knee injury or his service-connected left knee disability.  In making this determination, the Board credits the opinions of the June 2014 VA examiner and the VA orthopedist providing the October 2014 VA opinion.  Based on their review of the Veteran's subjective complaints and relevant history, these examiners opined that his orthopedic pathology, including his current left knee degenerative joint disease and the instability and/or subluxation that he has experienced, were not related to the injury he sustained during service.  The June 2014 VA examiner found that the Veteran's current left knee degenerative joint disease and orthopedic pathology is less likely than not related to his in-service injury, but rather resulted from the left tibial fracture he sustained in April 2010.  In support of this opinion, the examiner noted that although the Veteran complained of internal left knee pain, his x-rays from 2005 were within normal limits, and he did not develop radiologic chronic changes in the left knee until over ten years after his in-service left knee injury.  The June 2014 examiner further found that the Veteran sustained significant trauma to the left knee when he suffered the fracture in 2010, and that his chronic left knee degenerative joint disease with limited motion is most likely related to that fracture, which was not related to service. 

Likewise, the October 2014 VHA specialist opined that the Veteran's reported left knee instability or subluxation did not have its onset in service and is not related to his in-service left knee injury.  In support of this opinion, the examiner discussed in detail the Veteran's medical history with regard to his left knee, noting the lack of clinical findings and subjective complaints in the Veteran's STRs and post-service medical records that would be expected if he had suffered an acute knee ligament injury or occult fracture in service with continued left knee instability or subluxation thereafter.  See October 2014 VA Opinion Letter.  After a detailed recitation of the medical evidence of record, the October 2014 VA examiner stated that it is not uncommon for an individual with a BMI over 30 (such as the Veteran) to experience patellofemoral pain and secondary reflex buckling of the knee with activity due to the stress to this portion of the knee articulation with walking and running activity.  The examiner further stated that the Veteran's report of subjective instability episodes prior to his left tibial fracture, as reported during the May 2012 hearing, is more likely than not due to patellofemoral pain syndrome (PFPS) and secondary reflex buckling versus a prior knee ligament injury.  The examiner noted that a complaint of knee instability is documented and reported retrospectively, but examination of the knee during the interval prior to the tibial fracture supports a diagnosis of PFPS rather than pathologic knee laxity.  The October 2014 VA examiner concluded by finding that a lack of documented objective instability on serial knee examination over the ten years prior to the Veteran's left tibial fracture and subsequent to that injury, lack of effusion and subjective symptoms of instability at the time of the initial in-service injury, and lack of MRI evidence of knee ligament injury render it less likely than not that knee ligament or patellar instability injury occurred at the time or was caused by Veteran's in-service injury.  The Board finds the examiners' opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

By contrast, the Board affords less probative value to the Veteran's assertions that his left knee instability/subluxation is caused by or related to his service-connected left knee laceration and/or the left knee injury he sustained during service.  The Board notes that while laypersons are competent to give testimony concerning the symptoms they experience and may, in certain circumstances, provide opinions on some medical issues, the specific issue in this case, the etiology of his left knee instability/subluxation, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In fact, it is because of the complexity of the medical issues involved in this case that an additional medical opinion was sought from a VHA specialist.  In this case, the Board has determined that the medical evidence, to include the findings of the June 2014 and October 2014 VA examiners, is more probative on the issues in question and outweighs the lay statements of the Veteran.  Consequently, the Board finds that the evidence of record preponderates against a finding that the Veteran's left knee instability/subluxation is caused by or related to the left knee injury he sustained during service.  As such, he is not entitled to a separate disability rating under DC 5257 for this symptom.

      3.  Other Diagnostic Codes 

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5258, 5259, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, symptomatic removal or dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from ankylosis of the knee, symptomatic removal or dislocation of semilunar cartilage, and/or genu recurvatum.  Thus, a separate or higher disability rating cannot be assigned under these codes.  

Although the Veteran did suffer a lateral tibial plateau fracture in his left leg, the evidence of record shows that this fracture occurred well after his separation from service, and was not caused by his service-connected left knee laceration.  In this regard, the Board notes that the Veteran testified that his left knee gave out on him and caused him to fall, leading to his left tibial fracture.  See Hearing Tr. at 17.  Nevertheless, as discussed in detail above, the competent evidence of record does not support a finding that his ongoing left knee instability or subluxation is related to the left knee injury he sustained in service.  Furthermore, there is no evidence in the record that any other manifestation of the Veteran's service-connected left knee laceration caused or contributed to his left tibia fracture.  Thus, it follows that the left tibia fracture that he sustained in April 2010, almost ten years after his separation from service, is not related to his service connected left knee disability.  As such, he is not entitled to an additional or higher rating under DC 5262.

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim for a disability rating for orthopedic manifestations in excess of the 10 percent assigned for limitation of motion with painful movement, and against a separate rating for left knee instability and/or subluxation, or a left tibia fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

      B.  Extraschedular & Unemployability Considerations 

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee laceration with scar is manifested by a painful scar and a limitation of motion with pain.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of left knee symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.     

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted and the evidence does not indicate that he is unemployable due to his service-connected left knee symptomatology.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.

ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, but no more, is granted for left knee limitation of motion with pain during movement beginning July 29, 2008.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


